Citation Nr: 1730086	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  06-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel





INTRODUCTION

The Veteran served in the Army from September 1979 to June 1986 and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied a service connection claim for an acquired psychiatric disorder other than PTSD.

In January 2012, the Board, in pertinent part, denied service connection for PTSD, but remanded the issue of entitlement to service connection for an acquired psychiatric condition other than PTSD.  In December 2012, the Board denied a service connection for an acquired psychiatric disorder other than PTSD and granted a service connection for a low back disorder.  The Veteran appealed the Board's denial of a service connection claim for an acquired psychiatric disorder to the Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court set aside and remanded the portion of the December 2012 decision that denied a service connection for an acquired psychiatric disorder other than PTSD because the recent VA medical opinion was inadequate and to address the Veteran's lay statements.  

In May 2014, the Board remanded the claim on appeal to comply with the issues raised in the July 2013 memorandum decision.  The Board remanded the case again in April 2017 because the Veteran submitted new medical evidence that he wanted the RO to consider.  All requested development has been completed, and the issue was returned to the Board for further consideration.

FINDING OF FACT

The competent and probative evidence does not support a finding that the Veteran's currently diagnosed acquired psychiatric disorder was incurred in or is otherwise related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that a service connection is warranted for an acquired psychiatric disorder, specifically anxiety disorder, as it was incurred during active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), but is specifically defined in 38 C.F.R. § 3.384 as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  The evidence of record does not show the Veteran has been diagnosed with a psychosis either during or after service. Therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply in this case.

The Veteran has a current disability.  The Veteran first sought mental health treatment in January 2005, approximately 11 months after separation from active duty in the military.  See correspondence from Dr. M. B.-P. dated November 2006.  The record demonstrates that the Veteran has been variously diagnosed with anxiety disorder not otherwise specified (NOS), major depressive disorder, intermittent explosive disorder, and PTSD.  See private treatment records from Dr. L. A. E. dated April 2005 and October 2006; October 2010 VA examination; private treatment records from Dr. D. F. S. dated April 2013; and private treatment records from Dr. C. M. Q. dated June 2016.  Therefore, the Board finds that the first prong needed to establish a service connection claim, i.e. current disability, has been satisfied.  

As to the second prong of in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) do not contain any complaints of or treatment for anxiety or any other symptoms generally associated with a psychiatric disorder.  Despite the lack of evidence showing complaints or treatment for panic attacks during service, the Veteran is competent to report that he experienced anxiety during service, as it is within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, once evidence is determined competent, the Board must determine whether such evidence is also credible.  Id. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
The Board notes that the credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has provided contradictory reports of the in-service injury linked to his anxiety.  In an April 2007 statement, the Veteran stated that he became anxious and fearful of death after he engaged in direct missile attack while onboard ship in Kuwait.  See Statement in Support of PTSD dated April 2007.  The Veteran reported that this attack occurred on an unspecified date between the end of March 2003 to the beginning of April 2003.  Id.  In an August 2008 statement, the Veteran stated that the missile attack occurred near a shopping mall in Kuwait City at the end of March, specifically on March 29, 2003.  The record also contains a CBC news article dated March 29, 2003, which documented a missile attack at a shopping mall in Kuwait City.  See third-party correspondence received June 2008.  In the October 2010 VA examination, the Veteran reported that the stressful event related to his anxiety occurred when he engaged in an attack on a small vessel in Kuwait during October 2003.  

The Veteran's DD-214 indicates that the Veteran served in Kuwait from April 5, 2003 to July 11, 2003.  Thus, he arrived after the alleged missile attack on March 29, 2003, and he left before the alleged missile attack in October 2003.  In addition, a VA memorandum noted that the Veteran was informed that the VA was unable to verify the Kuwait attack as alleged in his prior statements.  See VA formal finding of lack of information to corroborate stressor(s) associated with a claim for service connection for PTSD dated January 2008.  There is no merit to the argument that the Veteran was in Kuwait during the alleged stressful event on March 29, 2003 or in October 2003.  Therefore, the Board finds that the Veteran's statements regarding an in-service injury are inconsistent with other evidence of record and are not credible.  See Fordham v. Shulkin, No. 16-0151, 2017 U.S. App. Vet. Claims LEXIS 283, at *7 (Vet. App. Feb. 28, 2017) ("[t]he Board may properly discount an appellant's lay testimony if it conflicts with other evidence of record").

The Veteran is competent to address those symptoms which come to him through his own senses.  Thus, he can address his symptoms of anxiety.  However, the cause of the diagnosed anxiety disorder is outside the realm of common knowledge of a lay person and requires medical expertise.  There is no evidence that the Veteran possesses such expertise; therefore, they are not competent to render an opinion as to causation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).

The medical evidence has been conflicting regarding the etiology of the Veteran's anxiety disorder.  Treatment notes dated April 2005 from Dr. E. stated that the Veteran's anxiety disorder became manifest while the Veteran was stationed in the Persian Gulf, which establishes a causal relationship.  In an October 2010 VA examination, the Veteran reported daily symptoms of anxiety, fear, trouble sleeping, lack of energy, and irritability since he returned from service.  It did not address the relationship between the Veteran's anxiety disorder and his military service.  The addendum opinion in February 2012 (issued by the VA psychiatrist who examined the Veteran in October 2010) stated that it is less likely than not that the Veteran's anxiety disorder is caused by or the result of active service.  The examiner's reached this conclusion because there is no evidence of psychiatric complaints or findings during service or within one year after discharge from service, but that "the temporal relationship between the Veteran's neuropsychiatric disorder and the military service is loosely established."  In the July 2013 memorandum decision, the Court found this opinion to be inadequate, so a new medical opinion was issued.  

Three VA Disability Benefits Questionnaires (DBQ) prepared since the Court's July 2013 decision represent negative nexus opinions regarding the Veteran's claim.  In the March 2015 DBQ, the examiner noted that the Veteran began psychiatric treatment at the San Juan VA Medical Center in December 2013 and was diagnosed with major depressive disorder and PTSD.  The examiner also noted that the Veteran had symptoms of anxiety, depression, fear, and chronic sleep impairment.  With regard to his work history, the Veteran reported that he voluntarily retired because he was having problems with his boss.  The examiner in the November 2015 VA DBQ stated that the Veteran's anxiety disorder was less likely than not incurred in service or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that there was "[t]he trauma exposure did not cause impairment in social, occupational, or other areas of functioning.  Veteran was gainfully employed at the time of evaluation."  Turning to the January 2016 DBQ, the examiner noted that the Veteran denied having any mental illness during active duty in the military and the Veteran self-reported in his May 2004 post-deployment health assessment that his health was "good."  The examiner reviewed a February 2005 VA examination report which noted "no gross psychiatry disorder in Axis I, as well as private treatment records before determining that the Veteran's current diagnosis is not related to, or secondary to or aggravated by military service time" based on service treatment records, post-service medical records and the Veteran's representations regarding his mental health prior to separation.  

The Veteran submitted favorable medical evidence from his private doctor.  The Veteran submitted medical records from Dr. C. M. Q. in June 2016, which was considered by the RO in its Supplemental Statement of the Case (SSOC) dated April 2017.  Dr. M. Q. diagnosed the Veteran with generalized anxiety disorder, major depression disease, and PTSD from medical records dated June 2016.  Without explanation, he concluded that psychiatric disorders are more probable than not secondary to his military service performance.  

The medical evidence is once again conflicting as to the etiology of the Veteran's anxiety disorder.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case. The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).
 
Here, the VA medical opinions are more probative than that of Dr. M. Q..  In the January 2016 DBQ, careful detail was paid to document the Veteran's medical history and representations in service so as to highlight pertinent factual premises upon which the examiner's medical opinion was based.  Dr. M. Q. summarily references data reported by the Veteran and does not suggest that the doctor is familiar with the Veteran's full mental health record from other practitioners or VA (including the February 2005 VA examination report that found "no gross psychiatric disorder" one year after Veteran left the military).  In the November 2015 DBQ, the examiner provided a rationale for his conclusion that the Veteran anxiety disorder was not related to or aggravated by military service by highlighting the Veteran's service treatment records, post-service medical records, and the Veteran's representations regarding his mental health prior to separation.  Dr. M. Q. provided no explanation why the Veteran's anxiety disorder was secondary to his military service in a one-sentence conclusion.  Thus, Dr. M. Q.'s opinion is not supported by a reasoned analysis as required in Nieves-Rodriguez.  Thus, the Board finds that the medical evidence from Dr. M. Q. does not show a link between the Veteran's anxiety disorder and his military service.  

Given the foregoing, the Board finds there is no credible evidence of an in-service disease or injury to which the current acquired psychiatric disorder may be related, and thus, the second criteria needed to establish service connection is not satisfied.  

There is also no competent and probative evidence that establishes a causal drelationship between the Veteran's currently diagnosed acquired psychiatric disorder and his military service.  In fact, with the absence of an in-service disease or injury, it would seem that any such medical nexus opinion is impossible.  

The benefit of the doubt doctrine does not apply the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a direct service connection for an acquired psychiatric disorder is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


